       Case 3:21-cr-00929-JLS Document 35 Filed 08/31/21 PageID.92 Page 1 of 1



 1
 2
 3
 4                            UNITED STATES DISTRICT COURT
 5                        SOUTHERN DISTRICT OF CALIFORNIA
 6
     UNITED STATES OF AMERICA,          )     Case No.: 3:21-CR-929-JLS
 7
                                        )
 8             Plaintiff,               )
                                        )
 9
          v.                            )     Order Granting Joint Motion to
10                                      )     Withdraw Plea of Guilty and
11   RODOLFO CORDERO,                   )     Continuing Sentencing
                                        )     with PSR Hearing
12
               Defendants.              )
13   __________________________________ )
14
          Good cause appearing, the Court grants the Joint Motion to Withdraw
15
16   Plea of Guilty and continues the Sentencing with PSR Hearing from
17
     September 17, 2021 to November 12, 2021 at 9:00 am. Pursuant to the
18
19
     Speedy Trial Act the time period from September 17, 2021, to

20   November 12, 2021, inclusive, is excluded.
21
          So ordered.
22
23   Dated: August 31, 2021
24
25
26
27
28
